
	
		II
		111th CONGRESS
		1st Session
		S. 2731
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Ms. Landrieu (for
			 herself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To improve disaster assistance provided by the Small
		  Business Administration, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Administration
			 Disaster Recovery and Reform Act of 2009.
		2.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 approved State Bridge Loan Program means a State Bridge Loan
			 Program approved under section 203(b);
			(3)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act; and
			(4)the term
			 State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the
			 Virgin Islands, Guam, American Samoa, and any territory or possession of the
			 United States.
			3.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Definitions.
				Sec. 3. Table of contents.
				TITLE I—Gulf Coast recovery and assistance for homeowners
				impacted by drywall manufactured in the People’s Republic of China
				Sec. 101. Report on the Gulf Coast Disaster Loan Refinancing
				Program.
				Sec. 102. Extension of participation term for victims of
				Hurricane Katrina or Hurricane Rita.
				Sec. 103. Assistance for homeowners impacted by drywall
				manufactured in the People’s Republic of China.
				TITLE II—Improvements to Administration disaster assistance
				programs
				Sec. 201. Improvements to the Pioneer Business Recovery
				Program.
				Sec. 202. Increased limits.
				Sec. 203. State bridge loan guarantee.
				Sec. 204. Modified collateral requirements.
				Sec. 205. Aquaculture business disaster assistance.
				Sec. 206. Regional outreach on disaster assistance
				programs.
				Sec. 207. Duplication of benefits.
				Sec. 208. Administration coordination on economic injury
				disaster declarations.
				Sec. 209. Coordination between Small Business Administration
				and Department of Agriculture disaster programs.
				Sec. 210. Technical and conforming amendment.
			
		IGulf
			 Coast recovery and assistance for homeowners impacted by drywall manufactured
			 in the People’s Republic of China
			101.Report on the
			 Gulf Coast Disaster Loan Refinancing ProgramSection 12086 of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 2184) is amended by adding at
			 the end the following:
				
					(g)Report to
				Congress
						(1)In
				generalNot later than 30 days after the date of enactment of
				this subsection, the Administrator shall submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives a report making recommendations regarding
				improvements to the program.
						(2)ContentsThe
				report under paragraph (1) may include recommendations relating to—
							(A)modifying the end
				of the deferment date of Gulf Coast disaster loans;
							(B)reducing interest
				payments on Gulf Coast disaster loans, subject to the availability of
				appropriations;
							(C)extending the
				term of Gulf Coast disaster loans to 35 years; and
							(D)any other
				modification to the program determined appropriate by the
				Administrator.
							.
			102.Extension of
			 participation term for victims of Hurricane Katrina or Hurricane Rita
				(a)RetroactivityIf a small business concern, while
			 participating in any program or activity under the authority of paragraph (10)
			 of section 7(j) of the Small Business Act (15 U.S.C. 636(j)), was located in a
			 parish or county described in subsection (b) of this section and was affected
			 by Hurricane Katrina of 2005 or Hurricane Rita of 2005, the period during which
			 that small business concern is permitted continuing participation and
			 eligibility in that program or activity shall be extended for 24 months after
			 the date such participation and eligibility would otherwise terminate.
				(b)Parishes and
			 Counties coveredSubsection
			 (a) applies to any parish in the State of Louisiana, or any county in the State
			 of Mississippi or in the State of Alabama, that has been designated by the
			 Administrator as a disaster area by reason of Hurricane Katrina of 2005 or
			 Hurricane Rita of 2005 under disaster declaration 10176, 10177, 10178, 10179,
			 10180, 10181, 10205, or 10206.
				(c)Review and
			 complianceThe Administrator shall ensure that the case of every
			 small business concern participating before the date of enactment of this Act
			 in a program or activity covered by subsection (a) is reviewed and brought into
			 compliance with this section.
				103.Assistance for
			 homeowners impacted by drywall manufactured in the People’s Republic of
			 China
				(a)DefinitionsIn
			 this section, the term defective drywall means drywall board that
			 the Administrator determines—
					(1)was manufactured
			 in the People’s Republic of China;
					(2)was imported into
			 the United States during the period beginning on January 1, 2004, and ending on
			 December 31, 2008; and
					(3)is directly
			 responsible for substantial metal corrosion or other property damage in the
			 dwelling in which the drywall is installed.
					(b)Disaster
			 assistance for homeowners impacted by defective drywall
					(1)In
			 generalThe Administrator may, upon request by a Governor that
			 has declared a disaster as a result of property loss or damage as a result of
			 defective drywall, declare a disaster under section 7(b) of the Small Business
			 Act (15 U.S.C. 636(b)) relating to the defective drywall.
					(2)UsesAssistance
			 under a disaster declared under paragraph (1) may be used only for the repair
			 or replacement of defective drywall.
					(3)LimitationAssistance
			 under a disaster declared under paragraph (1) may not—
						(A)provide
			 compensation for losses or damage compensated for by insurance or other
			 sources; and
						(B)exceed more than
			 25 percent of the funds appropriated to the Administration for disaster
			 assistance during any fiscal year.
						IIImprovements to
			 Administration disaster assistance programs
			201. Improvements
			 to the Pioneer Business Recovery Program
				(a)In
			 generalSection 12085 of the
			 Food, Conservation, and Energy Act of 2008 (15 U.S.C. 636j) is amended—
					(1)in the section heading, by striking
			 Expedited disaster
			 assistance loan program and inserting
			 Pioneer Business Recovery
			 Program;
					(2)by striking expedited disaster
			 assistance business loan program each place it appears and inserting
			 Pioneer Business Recovery Program;
					(3)in subsection (b) by striking
			 paragraph (9) and all that follows and inserting section
			 7(b) of the Small Business Act (15 U.S.C. 636(b)).; and
					(4)in subsection
			 (d)(3)(A), by striking $150,000 and inserting
			 $250,000.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651)
			 is amended by striking the item relating to section 12085 and inserting the
			 following:
					
						
							Sec. 12085. Pioneer Business
				Recovery
				Program.
						
						.
				202.Increased
			 limitsSection 7 of the Small
			 Business Act (15 U.S.C. 636) is amended—
				(1)in subsection (d)(6)—
					(A)by striking $100,000 and
			 inserting $400,000; and
					(B)by striking $20,000 and
			 inserting $80,000;
					(2)by striking (e) [RESERVED].;
			 and
				(3)by striking (f)
			 [RESERVED]..
				203.State bridge
			 loan guarantee
				(a)AuthorizationAfter
			 issuing guidelines under subsection (c), the Administrator may guarantee loans
			 made under an approved State Bridge Loan Program.
				(b)Approval
					(1)ApplicationA
			 State desiring approval of a State Bridge Loan Program shall submit an
			 application to the Administrator at such time, in such manner, and accompanied
			 by such information as the Administrator may require.
					(2)CriteriaThe
			 Administrator may approve an application submitted under paragraph (1) based on
			 such criteria as the Administrator may establish under this section.
					(c)Guidelines
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall issue to the appropriate economic development
			 officials in each State, the Committee on Small Business and Entrepreneurship
			 of the Senate, and the Committee on Small Business of the House of
			 Representatives, guidelines regarding approved State Bridge Loan
			 Programs.
					(2)ContentsThe
			 guidelines issued under paragraph (1) shall—
						(A)identify
			 appropriate uses of funds under an approved State Bridge loan Program;
						(B)set terms and
			 conditions for loans under an approved State Bridge loan Program;
						(C)address
			 whether—
							(i)an
			 approved State Bridge Loan Program may charge administrative fees; and
							(ii)loans under an
			 approved State Bridge Loan Program shall be disbursed through local banks and
			 other financial institutions; and
							(D)establish the
			 percentage of a loan the Administrator will guarantee under an approved State
			 Bridge Loan Program.
						204.Modified
			 collateral requirementsSection 7(d)(6) of the Small Business Act
			 (15 U.S.C. 636(d)(6)) is amended by inserting after which are made under
			 paragraph (1) of subsection (b) the following: :
			 Provided further, That the Administrator shall not require
			 collateral for a loan of not more than $200,000 under paragraph (1) or (2) of
			 subsection (b) relating to damage to or destruction of property of, or economic
			 injury to, a small business concern.
			205.Aquaculture
			 business disaster assistanceSection 18(b)(1) of the Small Business Act
			 (15 U.S.C. 647(b)(1)) is amended—
				(1)by striking
			 aquaculture,; and
				(2)by inserting
			 before the semicolon , and does not include aquaculture.
				206.Regional
			 outreach on disaster assistance programs
				(a)ReportIn
			 accordance with sections 7(b)(4) and 40(a) of the Small Business Act (15 U.S.C.
			 636(b)(4) and 657l(a)) and not later than 60 days after the date of enactment
			 of this Act, the Administrator shall submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives, a report detailing—
					(1)information on
			 the disasters, manmade or natural, most likely to occur in each region of the
			 Administration and likely scenarios for each disaster in each region;
					(2)information on
			 plans of the Administration, if any, to conduct annual disaster outreach
			 seminars, including events with resource partners of the Administration, in
			 each region before periods of predictable disasters described in paragraph
			 (1);
					(3)information on
			 plans of the Administration for satisfying the requirements under section 40(a)
			 of the Small Business Act not satisfied on the date of enactment of this Act;
			 and
					(4)such additional
			 information as determined necessary by the Administrator.
					(b)Availability of
			 informationThe Administrator shall—
					(1)post the disaster
			 information provided under subsection (a) on the website of the Administration;
			 and
					(2)make the
			 information provided under subsection (a) available, upon request, at each
			 regional and district office of the Administration.
					207.Duplication of
			 benefits
				(a)FindingsCongress
			 finds the following:
					(1)Section 312 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5155) states the following:
						(A)The
			 President, in consultation with the head of each Federal agency administering
			 any program providing financial assistance to persons, business concerns, or
			 other emergency, shall assure that no such person, business concern, or other
			 entity will receive such assistance with respect to any part of such loss as to
			 which he has received financial assistance under any other program or from
			 insurance or any other source..
						(B)Receipt of
			 partial benefits for a major disaster or emergency shall not preclude provision
			 of additional Federal assistance for any part of a loss or need for which
			 benefits have not been provided..
						(C)A recipient of
			 Federal assistance will be liable to the United States to the extent
			 that such assistance duplicates benefits available to the person for the same
			 purpose from another source..
						(2)The Administrator
			 should make every effort to ensure that disaster recovery needs unmet by
			 Federal and private sources are not overlooked in determining duplication of
			 benefits for disaster victims.
					(b)Revised
			 duplication of benefits calculationsThe Administrator may, after
			 consultation with other relevant Federal agencies, determine whether benefits
			 are duplicated after a person receiving assistance under section 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) receives other Federal disaster
			 assistance by a disaster victim.
				208.Administration
			 coordination on economic injury disaster declarationsNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall submit to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives, a report providing—
				(1)information on
			 economic injury disaster declarations under section 7(b)(2) of the Small
			 Business Act (15 U.S.C. 636(b)(2)) made by the Administrator during the 10-year
			 period ending on the date of enactment of this Act based on a natural disaster
			 declaration by the Secretary of Agriculture;
				(2)information on
			 economic injury disaster declarations under section 7(b)(2) of the Small
			 Business Act (15 U.S.C. 636(b)(2)) made by the Administrator during the 10-year
			 period ending on the date of enactment of this Act based on a fishery resource
			 disaster declaration from the Secretary of Commerce;
				(3)information on
			 whether the disaster response plan of the Administration under section 40 of
			 the Small Business Act (15 U.S.C. 657l) adequately addresses coordination with
			 the Secretary of Agriculture and the Secretary of Commerce on economic injury
			 disaster assistance under section 7(b)(2) of the Small Business Act (15 U.S.C.
			 636(b)(2));
				(4)recommended
			 legislative changes, if any, for improving agency coordination on economic
			 injury disaster declarations under section 7(b)(2) of the Small Business Act
			 (15 U.S.C. 636(b)(2)); and
				(5)such additional
			 information as determined necessary by the Administrator.
				209.Coordination
			 between Small Business Administration and Department of Agriculture disaster
			 programs
				(a)DefinitionsIn
			 this section—
					(1)the term
			 agricultural small business concern means a small business concern
			 that is an agricultural enterprise, as defined in section 18(b)(1) of the Small
			 Business Act (15 U.S.C. 647(b)(1)), as amended by this Act; and
					(2)the term
			 rural small business concern means a small business concern
			 located in a rural area, as that term is defined in section 1393(a)(2) of the
			 Internal Revenue Code of 1986.
					(b)ReportNot later than 120 days after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary of
			 Agriculture, shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, a report detailing—
					(1)information on
			 disaster assistance programs of the Administration for rural small business
			 concerns and agricultural small business concerns;
					(2)information on
			 industries or small business concerns excluded from programs described in
			 paragraph (1);
					(3)information on
			 disaster assistance programs of the Department of Agriculture to rural small
			 business concerns and agricultural small business concerns;
					(4)information on
			 industries or small business concerns excluded from programs described in
			 paragraph (3);
					(5)information on
			 disaster assistance programs of the Administration that are duplicative of
			 disaster assistance programs of the Department of Agriculture;
					(6)information on
			 coordination between the two agencies on implementation of disaster assistance
			 provisions of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 1651), and the amendments made by that Act;
					(7)recommended
			 legislative or administrative changes, if any, for improving coordination of
			 disaster assistance programs, in particular relating to removing gaps in
			 eligibility for disaster assistance programs by rural small business concerns
			 and agricultural small business concerns; and
					(8)such additional
			 information as determined necessary by the Administrator.
					210.Technical and
			 conforming amendmentSection
			 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended in the matter
			 following paragraph (9), by striking section 312(a) of the Disaster
			 Relief and Emergency Assistance Act and inserting section 312(a)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5155(a)).
			
